UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    JOHN CHRISTOPHER BUTLER,

                             Plaintiff,
                                                           17 Civ. 3077 (KPF)
                      -v.-
                                                                 ORDER
    RAVI SURIA,

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

        Plaintiff-Judgment Creditor John Christopher Butler (“Plaintiff”) having

obtained a judgment on August 31, 2020, against Defendant-Judgment Debtor

Ravi Suria (“Defendant”) in the amount of $136,560.82 ($135,000 plus

$1,560.82 in prejudgment interest), and post-judgment interest of $10,052.89

from the date of judgment through July 7, 2021 (accruing at $33.29 per day),

thereby increasing the judgment amount to $146,613.71 (the “Judgment”),

plus ongoing post-judgment interest, and the Court having awarded a turnover

order and appointment of a receiver to administer, collect, and sell certain

property of Defendant to satisfy the Judgment, it is hereby

        ORDERED that Avrum J. Rosen, Esq.1 (the “Receiver”) be and hereby is

appointed receiver and authorized to take custody, possession, and control of

the Receivership Assets (as defined below), and to take any and all appropriate

actions to obtain clear title to the Receivership Assets and to satisfy the

Judgment;


1       The Law Offices of Avrum J. Rosen, PLLC, 38 New Street, Huntington, New York 11743,
        Phone: 631-423-8527, Fax 631-423-4536, arosen@ajrlawny.com.
      ORDERED that Defendant shall within 21 days of entry of this Order

(i) turn over, convey, and transfer to the Receiver all cash in his possession

(including in his Bank of America account), and (ii) provide an inventory of all

of the art that he possesses, which inventory states the name of the piece, the

artist, the price paid for the artwork and when and from whom it was

purchased, the type of art (painting, lithograph, sculpture, etc.), as well as

photos of the artwork, dimensions, the location of the artwork and the contact

person in possession, custody, or control of the artwork (as specified in his

response to information subpoena question number 5) (collectively, the “Art”),

in contemplation of further turnover, conveyance, and transfer of such Art to

the Receiver; and it is further

      ORDERED that Defendant shall deliver the Art within his possession,

custody, and control to the Receiver within 21 days of the date of this Order or

as otherwise agreed between the Receiver and Defendant’s counsel, and

execute any and all necessary documents so that the Receiver may have

comprehensive access and title to such items so that he may fulfill his

obligations as described herein. Defendant shall also fully cooperate with the

Receiver in helping him recover any Art not in his direct possession, custody,

or control; and it is further

      ORDERED that Defendant shall deliver his Tesla Roadster automobile

(the “Tesla”) to the Receiver and shall transfer whatever title he has to the

Receiver, and shall make every effort to obtain the title from any third party

who may possess the title, and if Defendant is unable to obtain the title then

                                         2
Defendant shall fully cooperate with the Receiver to determine whether and in

what manner a replacement title may be obtained from the State of New York,

all within 21 days of entry of this Order or such additional time as the Receiver

shall determine, and shall also provide the Receiver with the following

information: the Tesla’s registration, original title documents, insurance

information, location of all keys, key cards, service history, software passwords

and login information, mileage, Tesla Account information and passwords, any

documents or evidence of any third party’s interest in the Tesla, and recent

photos of the Tesla together with the exact location of the Tesla and the person

with access to turn over possession of the Tesla to the Receiver’s

representative, as well as any additional information known to Defendant that

is necessary to operate and to sell the Tesla; and it is further

      ORDERED that the Receivership Assets shall include the cash, the Art,

and the Tesla, and shall also include any other Assets, if any, of Defendant that

were not disclosed in the responses to the Information subpoenas served by

Plaintiff in this case; and it is further

      ORDERED that Defendant shall provide the Receiver with unfettered

access to additional Receivership Asset information and documentation as

necessary to discharge the Receiver’s duties as described in this Order and

execute any and all necessary documents so that the Receiver may discharge

his duties as described herein; and it is further

      ORDERED that the Receiver may take all actions necessary and

appropriate to take possession and liquidate the Receivership Assets in

                                            3
satisfaction of the Judgment, including but not limited to (i) taking physical

possession, custody, and control of the Art and Tesla, (ii) having the Art sold at

auction by Christie’s or such other reputable auction house or gallery, and

(iii) and having the Tesla sold by a qualified and appropriate auto auctioneer or

dealer; and it is further

      ORDERED that the Receiver shall maintain detailed accounting records,

and supply to the Court, upon reasonable request, an itemized accounting of

any funds received by or on behalf of the Receiver and operating expenses and

other disbursements paid or disbursed by or on behalf of the Receiver, and to

file such reports of receipts and disbursements as required under this Order;

and it is further

      ORDERED, that pursuant to Section 202.52 of the Uniform Civil Rules

for the Supreme Court and the County Court, (i) the Receiver shall keep a

written account for the Receivership Assets subject to the terms of this Order;

(ii) the Receiver shall promptly deposit any funds received in his firm’s trust

account in Citibank N.A.; (iii) the depository shall furnish monthly statements

to the Receiver; and (iv) no funds shall be withdrawn from the Receiver’s

account, and no check thereon shall be honored, except as expressly provided

in this Order or otherwise directed by future orders of the Court, and it is

further

      ORDERED that Defendant and his agents are enjoined and restrained

from interfering with the use, management, possession, and control of the

Receivership Assets in any way, or otherwise diminishing their value, and shall

                                        4
permit the Receiver, as receiver, to take physical possession of such; and it is

further

      ORDERED that Defendant is prohibited from cancelling, modifying,

reducing, or otherwise changing any insurance coverage for the Art and Tesla

until advised by the Receiver that such policies can be cancelled, except that

Defendant shall add the Receiver as an additional insured to said policies

within five (5) business days of the entry of this Order; and it is further

      ORDERED that the Receiver is subject to and shall comply with all

requirements of Part 36 of the New York Civil Practice Law and Rules; and it is

further

      ORDERED that any payment that is or may be forthcoming with respect

to the sale of any Receivership Asset shall be made to the Receiver; and it is

further

      ORDERED that the Receiver shall cause all funds received in the

operation of receivership to be maintained in or channeled through his law

firm’s trust account to be applied toward satisfaction of the Judgment; and it is

further

      ORDERED that the Receiver in receiving and taking possession and

control of the Receivership Assets, may incur, at the expense of Defendant, and

pay in the normal course of business, such reasonable and customary costs

and charges, and make such disbursements, as may be actually necessary for

obtaining possession, storing, and liquidating the Receivership Assets,

preserving and insuring the same, and executing the duties imposed by this

                                         5
order, and that the Receiver is authorized to retain counsel, if needed, to

institute and carry on all legal proceedings necessary for the protection of the

Receivership Assets or to recover possession thereof; and it is further

      ORDERED that in the event there are insufficient funds on hand with the

Receiver to pay the costs associated with marshalling, insuring, and disposing

of the Judgment Debtor’s Property, the Judgment Creditor shall advance said

funds and any amounts so advanced shall be added to the Judgment and incur

interest at the judgment rate; and it is further

      ORDERED that at such intervals as the Receiver deems appropriate, the

Receiver shall apply, upon notice to all parties to this action, to the Court for

permission to: (i) pay all the Receiver’s expenses incurred in carrying out the

responsibilities of the receivership, but not including general office expenses,

from the proceeds of the aforesaid sale or other disposition of the Receivership

Assets; (ii) receive compensation pursuant to N.Y. CPLR 8004; and

(iii) distribution payments to Plaintiff-Judgment Creditor in satisfaction of the

Judgment; and it is further

      ORDERED that the Receiver shall give an undertaking to the Clerk of

Court in the amount of $100 to assure that he will faithfully discharge his

duties in his Receiver capacity; and it is further

      ORDERED that except for an act of gross negligence or intentional

misconduct, the Receiver shall not be liable for any loss or damages incurred

by Plaintiff or Defendant, or their agents, servants, partners, employees,

contractors, creditors, counsel, or any other persons or entities by reason of

                                         6
any act performed or omitted to be performed by the Receiver in connection

with the discharge of his duties. No individual or entity may sue the Receiver

or initiate any action against the Receiver without first obtaining permission of

this Court; and it is further

      ORDERED that Defendant remains restrained from: (i) disposing of any

real or personal property now or hereafter subject to this Order, except to

transfer property to the Receiver; and (ii) interfering in any manner with the

discharge of the Receiver’s duties under this Order, and it is further

      ORDERED that the Receiver may at any time apply to this Court for an

order or other instructions or powers necessary to enable him to properly fulfill

his receivership duties; and it is further

      ORDERED that Defendant shall be entitled to receive payment of any

surplus of funds after full satisfaction of the Judgment and payment of the

Receiver’s fees and expenses and shall be responsible for any taxes due based

upon any capital or regular gains and shall receive the benefit of any capital or

regular losses from the sale of the Receivership Assets, as described herein;

and it is further

      ORDERED that after the Receivership Assets are liquidated and

disbursed in satisfaction of the Judgment, and as described in this Order, the

Receiver shall move for termination of this receivership appointment.

      SO ORDERED.

Dated:       July 6, 2021
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
                                         7
